DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 10/28/21 and an Examiner initiated interview on 11/09/21. Claims 2, 13 and 18 have been canceled herein without prejudice, claims 1, 3, 12, 14, 17 and 19 have been amended herein, and claims 21-23 have been added. Applicant submits that support for the amendments and added claims can be found, for example, on page 11, lines 6-10, and page 12, lines 4-11 of the specification. Applicant also submits no new matter is being introduced. An Examiner’s Amendment and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 10/28/21, with respect to prior art rejections under 35 U.S.C. 103 have been fully considered and the rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Michael Cooper (Reg # 57749) on 11/09/21.
The application has been amended as follows: IN THE CLAIMS
21. (Currently Amended) The apparatus of claim 17,  

Allowable Subject Matter
Claims 1, 3-12, 14-17, 19-23 are allowed. These claims have been renumbered as 1-20.
Prior art reference Miller (US 20200410658 A1) discloses “In one embodiment processor 13 uses transistors to do calculations related to 3D computer graphics. In addition to the 3D hardware, user interface 38 can include basic 2D acceleration and framebuffer capabilities. Because YOLOv2 is an object detection neural network, not a recognition method, and the tracking is purely based on the position of people across frames, the system 10 protects the identity of the people in the target field 16. Additionally, the system 10 performs all the computations in real-time and on-site. No image or video is stored locally or on the cloud unless the user specifically requests the system for a single frame view of the target field 16. This request is made through a physical interaction with the system user interface 12. When this happens, the system 10 grabs a single image frame from the camera 14 and saves it locally until it is uploaded to the server 20. Once the system 10 confirms that the image is stored in the secure server 20, it automatically deletes the local copy. The image is made available to the user in the system user interface 12. This feature of the system 10 allows the user to be aware of the target field 16 that is being monitored and adjust the camera's 14 position if necessary or create overlays and boundaries on the latest field of view 16. In one embodiment system 10 detects, locates and tracks people in the camera's field of view 16 in 2-D pixel coordinate format (X, Y) and sends this information, along with the tracking identifiers assigned to each detection, to the system server 20. The server 20 processes this data and calculates statistics including but not limited to: occupant density, common movement pathways and trajectories, areas and duration of dwell and motion, and the like. The user can interact with the system's user interface 12 remotely to generate reports and visualizations that can help them audit the asset under inspection. In one embodiment system 10 builds on top of open source. As a non-limiting example system 10 uses a YOLOv2 model that is open source neural network written in C and CUDA.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… at least one processing device being configured:
to obtain image data pertaining to occupancy of a confined space;
to determine a level of occupancy in the confined space and one or more types of entities occupying the confined space by processing the image data using a first set of one or more artificial intelligence techniques comprising at least a first machine learning model,
wherein processing the image data using the first set of one or more artificial intelligence techniques comprising at least the first machine learning model comprises performing at least one object identification task and at least one instance segmentation task using a mask R-CNN;
to automatically determine one or more capacity management parameters with respect to the confined space by analyzing the determined level of occupancy and the one or more determined types of entities using a second set of one or more artificial intelligence techniques comprising at least a second machine learning model; and to perform one or more automated actions based at least in part on the one or more determined capacity management parameters.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210158097 A1
US 20200382929 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665

/MIA M THOMAS/Primary Examiner
Art Unit 2665